Case 3:21-cv-00484-FJS-ML Document 6 Filed 05/18/21 Page 1of1

Tompkins County Attorney

125 E Court St., Ithaca, NY 14850

607-274-5546
FAX 274-5547

May 18, 2021

Magistrate Judge Miroslav Lovric
Federal Building and US Courthouse
15 Henry Street

Binghamton, NY 13901

RE: Georgia v. Davenport
Case No. 3:21-cv-484 (FJS/ML)
Dear Magistrate Judge Lovric:
I write to inform the Court that counsel for plaintiff, Edward E. Kopko, Esq., has graciously agreed
to an extension of time for the defendant to answer or otherwise respond to the Complaint in the

above-reference matter. The defendant will provide an answer on or before June 15, 2021.

Thank you for your attention to this matter.

Sincerely,

. Jonathan Wood
County Attorney

Ce: — Edward E. Kopko, Esq.
